Citation Nr: 0937447	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  08-30 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Did a valid common-law marriage exist between the deceased 
Veteran and the appellant for the purpose of VA benefits?


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran served on active duty from July 1950 to July 
1953.  Service documentation shows that he was born in 1931.  
He died in 2007.  The appellant alleges that she is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from actions by the above Department of 
Veterans Affairs (VA) Regional Office (RO).

The appellant appeared before the undersigned Acting Veterans 
Law Judge at a Travel Board hearing at the VARO in August 
2009; a transcript is of record.  



FINDINGS OF FACT

1.  The Veteran died in May 2007.

2.  At the time of his death, the Veteran and the appellant 
were not legally married for one year or more; they had had a 
son together in 1981 and both of them had other children by 
other persons.

3.  Common law marriage is recognized as valid in Alabama.

4.  The evidence fails to show that a common law marriage 
existed between the appellant and the Veteran.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the 
surviving spouse of the Veteran have not been met. 38 
U.S.C.A. §§ 101(3), 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.1(j), 3.50, 3.53, 3.159 3.205 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

The Board believes that the disposition of the present case 
is based upon the operation of the law.  Resolution of the 
appeal is dependent on application of governing law and 
regulation to the facts shown.  As discussed below, the 
evidence does not show that the appellant had achieved the 
predicate status as a surviving spouse under the law.  The 
United States Court of Appeals for Veterans Claims has held 
that the VCAA and its implementing regulation, 38 C.F.R. § 
3.159, have no effect on an appeal where the law is 
dispositive of the matter.  See Manning v. Principi, 16 Vet. 
App. 534 (2002).

Criteria, Factual Background and Analysis

The appellant claims that she is the surviving spouse of the 
Veteran, who died in May 2007.  She contends that they had a 
common-law marriage.

The term "surviving spouse" means a person of the opposite 
sex who was the spouse of a Veteran at the time of the 
Veteran's death, and who lived with the Veteran continuously 
from the date of marriage to the date of the Veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the Veteran without the fault 
of the spouse) and who has not remarried or (in the case not 
involving marriage) has not since the death of the Veteran 
lived with another person and held himself or herself out 
openly to the public to be the spouse of such other person.  
38 U.S.C.A. § 101.

Under 38 C.F.R. § 3.50(b), a surviving spouse means a person 
of the opposite sex whose marriage to the Veteran meets the 
requirements of § 3.1(j) and who was the spouse of the 
Veteran at the time of the Veteran's death, and (1) lived 
with the Veteran continuously from the date of marriage to 
the date of the Veteran's death except where there was a 
separation which was due to the misconduct of, or procured 
by, the Veteran without the fault of the spouse; and (2) 
except as provided in § 3.55, has not remarried or has not 
since the death of the Veteran and after September 19, 1962, 
lived with another person of the opposite sex and held 
himself or herself out openly to the public to be the spouse 
of such other person.

Under 38 C.F.R. § 3.53(a), the requirement that there be 
continuous cohabitation from the date of marriage to the date 
of death of the Veteran will be considered as having been met 
when the evidence shows that any separation was due to the 
misconduct of, or procured by, the Veteran without the fault 
of the surviving spouse.  Temporary separations which 
ordinarily occur, including those caused for the time being 
through fault of either party, will not break the continuity 
of the cohabitation.

For purposes of establishing proof of a common-law marriage, 
the supporting evidence should include affidavits or 
certified statements of one or both of the parties to the 
marriage, if living, setting forth all of the facts and 
circumstances concerning the alleged marriage, such as the 
agreement between the parties at the beginning of their 
cohabitation, the period of cohabitation, places and dates of 
residences, and whether children were born as the result of 
the relationship.  This evidence should be supplemented by 
affidavits or certified statements from two or more persons 
who know as the result of personal observation the reputed 
relationship which existed between the parties to the alleged 
marriage including the periods of cohabitation, places of 
residences, whether the parties held themselves out as 
husband and wife, and whether they were generally accepted as 
such in the communities in which they lived.  38 C.F.R. § 
3.205(a)(6)-(7), (b)-(c) (2009).

In determining whether a marriage is valid, the law of the 
place where the parties resided will be applied. 38 C.F.R. § 
3.1(j).  In the state of Alabama, the elements of common law 
marriage are (1) capacity (both spouses must be at least 14 
and mentally competent), (2) a present agreement or mutual 
consent to enter into the marriage relationship, (3) a public 
recognition of the existence of the marriage, and (4) 
cohabitation or mutual assumption openly of marital duties 
and obligations.  See Creel v. Creel, 763 So. 2d 943, 946 
(Ala. 2000); Adams v. Boan, 559 So. 2d 1084, 1086 (Ala. 
1990); Mattison v. Kirk, 497 So.2d 120 (1986); Walton v. 
Walton, 409 So.2d 858, 860 (1982).  

In Mattison, the Alabama Supreme Court noted that proof of 
agreement to enter into a common law marriage could be 
inferred from the circumstances such as cohabitation and 
reputation.  Id. at 122. The Alabama Supreme Court has 
observed, however, that courts closely scrutinize claims of a 
common law marriage and require clear and convincing proof of 
such a marriage.  Reynolds v. Scott, 60 So.2d 690 (1952); see 
also Buford v. Buford, 874 So.2d 562, 564 (2003); Gray v. 
Bush, 835 So.2d 192, 194 (2001).

In the case at hand, the appellant has asserted that she is 
entitled to recognition as the Veteran's surviving spouse 
because she and the Veteran were in a common law 
relationship.  The Board has reviewed the relevant 
documentation of record to ascertain whether the criteria for 
a common law marriage in Alabama (AL) were met in this case.

The Veteran's DD-214 showed him as "single".

A claim for pension, VA Form 21-526, filed by the Veteran in 
1993, showed that he had a son, CBC.  The box for marital 
status showed "divorced".  The name shown for his nearest 
relative was an uncle.  A birth certificate is of record 
dated May [redacted], 1981, for the Veteran's son, CBC, whose mother 
was shown on the birth registration as the appellant.

On a VA Firm 21-526 filed by the Veteran in 2002, he stated 
that his nearest relative was CC; under the area for 
reporting his marital status, he listed himself as 
"divorced".

On a VA clinical report dated in April 2002, he said he was a 
retired milk man, had eight children and lived with the 
youngest who was 20 years old; he described himself as 
divorced.

On a VA mental health examination in January 2003, the 
Veteran made no mention of a spouse.

In a rating action in February 2003, service connection was 
granted for posttraumatic stress disorder (PTSD), for which a 
50 percent rating was initially assigned.  The Veteran was so 
informed in a letter in March 2003 which for payment 
purposes, identified him as a single Veteran with no 
dependents.  His VA Form 21-4138, filed soon thereafter as a 
NOD with that rating action, did not disagree with his being 
identified and paid as a single Veteran with no dependents.

A VA clinical notation in February 2004 was that he lived 
alone.

On a VA Form 21-0516 filed in May 2004, the Veteran checked 
"not married (you have never been married or are now 
divorced or widowed)."  He indicated "0" as the number of 
dependent children (whether in or not in his custody).

On a VA mental health evaluation in June 2004, he described 
himself as divorced and single.  [In a rating action in July 
2004, his PTSD rating was increased to 100 percent disabling 
based on that examination, effective May 10, 2004].  He was 
also found to be entitled to Chapter 35 benefits.  In a 
subsequent memorandum to the file relating to the new Chapter 
35 award, dated in May 2004, it was noted that his son, CC 
had been named as the child electing Chapter 35 benefits.

The Veteran's death certificate is of record showing that his 
death on May [redacted], 2007 was due to cardiac arrest and that the 
death occurred while he was an inpatient at a VA facility.  
It (inaccurately) shows that he "never married".  [However, 
it also had 1932 as the year of birth and stated that he had 
not served in the military.]

The appellant's VA Form 21-534, filed in July 2007, claiming 
she was his surviving spouse, cited herself as the Veteran's 
common law wife.  The form listed the Veteran as having had 
two other former wives, namely LG, whom he married in New 
Rochelle, NY on June [redacted], 1954 and divorced in Mexico in 1969; 
and EB, whom he married in Brooklyn, NY in 1968 and divorced 
in 1974 in Brooklyn, NY.  The appellant said that she had 
become his wife in September 1978 in Mount Vernon, NY and 
that the marriage ended with his death in 2007 in Birmingham, 
AL.  The appellant said that she had married only one time 
and had not remarried since his death.  She confirmed that a 
child had been born to herself and the Veteran and indicated 
that she was not living with him at the time of his death.  
To explain the last comment, she explained: "I worked in New 
York but traveled back and forth.  I had to continue working 
because I could not retire at the time we began living 
together as man and wife".

The appellant submitted an affidavit from someone who had 
known her for 16 years and worked with her for 10 years. She 
said that the appellant told her that she had to leave her 
job to go to Alabama to be with her husband, the Veteran and 
son CC.  

A VA Form 21-4171 was submitted from CW who remembered that 
the appellant and the Veteran had lived in the same house in 
New York for at least 10 years before they moved to Alabama 
with their young son, CC.  One notation was that the son had 
been quite young when they moved; otherwise, she recalled 
that they had known them from 1978-2007, and that they were 
generally known as man and wife.  He further stated that she 
had no relationship with the Veteran, but as to her 
relationship with the appellant, she said "child"; that she 
had known the Veteran since she was age 6, and that she had 
known the appellant some 37 years in total.  She cited dates 
of their being in New York from 1978-1986 and Alabama since 
1986.

A VA Form 21-4171 was submitted from KS who had known both 
the appellant and the Veteran for 8 years in Alabama, and 
that she knew that they had referred to each other as man and 
wife.  

In a VA Form 41-4170 filed by the appellant in April 2005, 
she verified that the Veteran had had ceremonial marriages 
with LG and EB.  After stating that after she began living 
with the Veteran in 1978, she said that "sometimes" she 
used his last name.

The VA clinical reports for the terminal care, dated in May 
2007, show that his son, CC was shown as his primary 
emergency contact; and a cousin, LC was shown as the 
secondary contact, both in Alabama; his next of kin was shown 
as SI, a daughter, living in New York.  [The appellant has 
contested that designation as improper, but it was as shown 
on the records].

A statement is of record from the appellant's sister 
concerning the purported marital relationship.  The entire 
document is of record.  In pertinent part, she said that when 
she was in their joint presence, the Veteran referred to the 
appellant as "his old lady", and that she slept in his bed, 
washed his clothes, etc.; that he had provided a car for her 
use, carried her on his auto insurance, gave her access to 
his bank account, and when he went to the hospital for 
surgery, named her as contact.  She further stated that the 
appellant has "often talked about the fact that (the 
Veteran) wanted to get married so that she would be able to 
get benefits from the VA if anything happened to him".  She 
said he had further inquired of VA about possible benefits 
and asked the appellant to start paper work; that in 2005 the 
Veteran had given her a ring for Christmas; and that on 
occasions, she had signed her name with the Veteran's last 
name as her last name.

Another affiant, a neighbor of the Veteran's, met him 1990, 
and was treated like a son.  He had observed the appellant 
and the Veteran when the appellant would come to visit 
throughout the year, and that she did this so much that she 
wondered how they could afford it.

In an additional VA Form 21-4138, filed by the appellant in 
October 2007, she clarified some of her prior comments.  She 
stated that they had had a son in 1981; that the Veteran had 
supported not only her and their son but 4 of her other 
children.  She described her not being able to retire when he 
went to AL, and how they planned to buy the home there.  That 
document is of record and has been reviewed in its entirety.  

Also of record is her Substantive Appeal, a VA Form 9, filed 
in September 2008 in which she delineates some of her 
arguments more fully.

At the hearing held at the VARO in August 2009, the appellant 
provided a signed waiver of initial VARO consideration of 
additional evidence.  That evidence has been reviewed en toto 
and includes documentation, dated in April 2009, that the 
appellant was recognized by Alabama as the Veteran's personal 
representative for his affairs after death and entitled to 
administer his estate.  Of interest in those documents is a 
report of automobile insurance policy(ies) taken out by the 
Veteran, dated in February 2009.  There are three persons 
show thereon as covered under the policy(ies), namely, the 
Veteran himself, his son (CC) and the appellant, all 
characterized by the Veteran and designated as "single".

Her testimony at the hearing has been reviewed in detail.

In substance the Board has considered all of the above 
evidence but does not find that such evidence substantiates a 
common law marriage between the Veteran and the appellant, 
for purposes of Alabama law and thus VA benefits.

In this regard, the Board notes that there was no indication 
of an agreement or mutual consent to enter into the marriage 
relationship.  During his lifetime, the Veteran provided no 
statements suggesting that he had consented to enter a 
marriage relationship.  Rather, all statements from the 
Veteran for years prior to and until his death indicate that 
the Veteran was not married although not denying that he had 
been married twice and divorced twice from women other than 
the appellant.

The Board acknowledges that the Veteran and the appellant 
knew each other well over many years, sometimes lived in the 
same house, sometimes shared the same bed, and sometimes she 
performed homemaking chores such as laundry, etc.; that is 
clear and uncontroverted.  This is a far cry from being in a 
common law marriage.

In her favor, the appellant (and others observing on her 
behalf) has proof that she and the Veteran did in fact have a 
son together, born in 1981; that they lived in the same home 
on many occasions, both in New York and when she made visits 
in Alabama prior to retirement; she occasionally used his 
last name.  As her sister stated, she and their son were 
covered on his auto insurance, dated several months prior to 
his death, albeit they were all specifically shown by the 
Veteran (and himself) as "single".  

On the other hand, it is recognized that while someone has 
observed that the Veteran called the appellant his old lady, 
this is a term more of gentle endearment that legal 
categorization, and in any event, it certainly infers no 
legal implications in that regard.  In fact, even if, as 
others have suggested, they sometimes called each other 
husband and wife, this does not have legal impact absent 
other data, and certainly not sufficient to contradict the 
expressed intent to the contrary as supported by the 
objective evidentiary record.  

In that context, the claims file does not indicate that the 
Veteran ever described any type of relationship with the 
appellant other than friend, [and in fact, in numerous 
documents of record virtually until the day he died, he never 
called her anything but single, as he did himself when asked 
about his current status after his second divorce from 
someone else].  On one statement, the affiant recalled but 
had no dates or places where the Veteran and the appellant 
even referred to each other as husband and wife and there is 
nothing else of record to so indicate, although as noted 
above, that is not particularly pivotal one way or the other.  
And that the appellant has been designated to administer his 
estate is irrelevant to this issue as there is nothing in 
those recently submitted legal documents to reflect a marital 
relationship existed.

In fact, if one reads all of the appellant's documents with 
care, it appears that while they may have discussed getting 
married at some point, this was never effectuated, and in 
fact, his actions only tended to support that they might have 
at least discussed it prospectively (e.g., he bought her a 
ring several years before his death), but that neither of 
them undertook any further action as to fulfill requirement 
for a common law marriage.  

They simply did not set themselves out in the community as 
married but, at most, rather that they might be intending to 
wed at some future date.  Incidentally being addressed as 
married, particularly when in coupled-circumstances in the 
home, etc., and merely standing by and not issuing a 
disclaimer, is also a far cry from actively purporting to be 
married as a couple, which is simply not shown.

Moreover, while they clearly cared and watched out for each 
other and had some sort of ongoing friendship, the evidence 
does not indicate cohabitation or mutual assumption openly of 
marital duties and obligations, e.g., "setting oneself out 
as married", as mandated by the pertinent regulations.  

They may have called each other any number of names, 
including spouse, but the intent is what controls.  And while 
he may well have assumed some financial commitment to her, 
e.g., paid for her auto insurance (as a single entity), the 
Veteran never otherwise acknowledged cohabitation with the 
appellant in any manner as to suggest he intended that they 
be considered to be already and factually wed.

In summary, the evidence of record does not establish that 
the criteria for a common law marriage between the appellant 
and the Veteran under Alabama law were met during the 
Veteran's lifetime by the standard set under Alabama law 
(clear and convincing proof).  As such, the appellant can not 
be recognized as the surviving spouse of the Veteran for 
purposes of VA benefits, and her appeal must be denied.  See 
38 U.S.C.A. § 5107(b).


ORDER

A valid common-law marriage did not exist between the 
deceased Veteran and the appellant, and thus, recognition of 
the appellant as the surviving spouse of the Veteran for the 
purpose of receiving VA benefits is denied.




____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


